t c memo united_states tax_court jose a perez petitioner v commissioner of internal revenue respondent docket no 5937-o1l filed date jose a perez pro_se t richard sealy iii and catherine s tyson for respondent memorandum opinion gale judge this case arises from a petition for review under sec_6330 of respondent’s determination to proceed with a proposed levy to collect petitioner’s and federal_income_tax liabilities the issue for decision 1‘ unless otherwise noted section references are to the internal_revenue_code as amended - - is whether respondent may proceed with the proposed levy we hold that he may background many of the facts have been stipulated and are so found the parties’ stipulations of fact and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in el paso texas petitioner filed his federal_income_tax returns for and on date and for on date petitioner did not submit payment of any of the amounts shown as due on the returns and respondent assessed the amounts shown on each return as due on date including late_filing_penalties and interest these assessments will hereinafter be referred to as the return assessments on date respondent sent petitioner notice_and_demand for payment with respect to the return assessments on date respondent placed a lien on certain property of petitioner’s with respect to the return assessments upon examination of petitioner’s returns respondent concluded that petitioner’s filing_status should be changed from head_of_household to married_filing_separately resulting in additional tax_liabilities and penalties for and petitioner consented to the immediate_assessment of - - the foregoing additional tax_liabilities and penalties by signing a form_4549 income_tax examination changes for and on date a form_4549 for on an unknown date and a cp-2000 notice of proposed changes for on date respondent assessed the additional tax and penalties for and on date and for on date the foregoing assessments will hereinafter be referred to as the examination assessments respondent sent petitioner notices of intent to levy on date and date with respect to the examination assessments on date petitioner signed a form_900 tax_collection_waiver extending the period of limitations on collection activities for inter alia and to date on date respondent mailed petitioner a letter final notice_of_intent_to_levy and your right to a hearing covering unpaid taxes for the years through on date petitioner submitted a form request for a collection_due_process cdp hearing respondent was unable to produce at trial a signed form_4549 covering however the form_4340 certificate of assessments payments and other specified matters for indicates that the examination assessment for was made at the same time as those for and based on the timing of this assessment and on the testimony of one of respondent’s employees with knowledge of respondent’s certified transcripts of taxpayers’ master files we conclude that petitioner signed a form_4549 for at some date prior to respondent’s date assessment of petitioner’s additional liabilities resulting from examination for - covering the years through which listed as the taxpayer both himself and his spouse in an addendum to the form petitioner alleged four errors with respect to respondent’s proposed collection actions that he had not received form sec_23c for the years through that he had not received notices of deficiency for the years through that the form_900 executed by him was invalid and that the irs had failed to publish pertinent data concerning form_900 in the federal_register petitioner did not raise any spousal defenses or offer any collection alternatives petitioner but not his spouse signed the form petitioner’s hearing was conducted by an appeals officer of respondent a face-to-face meeting between petitioner and the appeals officer was held at the hearing petitioner raised an additional issue to the effect that a levy served on his employer on or about date was invalid due to lack of proper notice during the meeting with petitioner the appeals officer provided petitioner with a mftra-x version of his transcript of account relying on the codes contained in the mftra-x transcript the appeals officer determined that the respondent had properly assessed petitioner’s tax_liabilities for and - - on date the appeals officer issued petitioner a notice_of_determination concerning collection action under sec_6320 and or therein the appeals officer determined that the requirements of all applicable laws and administrative procedures were met with respect to the issues raised by petitioner the appeals officer determined that the validity of the assessments of petitioner’s taxes for through need not be established by a form 23c but may instead be shown by means of a form_4340 that notices of deficiency were unnecessary with respect to the years in issue because petitioner had consented to assessment by executing forms that the form_900 signed by petitioner was a valid extension of the period of limitations on collections and that petitioner’s transcript indicated the levy issued to his employer on date was preceded by three notices in addition the appeals officer determined that consideration of alternative means of collection was prevented by petitioner’s continued challenges to the validity of the assessments the determination concluded that enforced collection was appropriate on date petitioner filed suit in the u s district_court for the western district of texas kl paso the appeals officer examined forms executed by petitioner for and and while not retrieving such forms for and noted that the latter years involved the same adjustment to filing_status as the earlier years and were audited and closed at the same time division district_court case in the district_court case petitioner sought review under sec_6330 of the appeals officer’s determination and also sought to quiet title to his property that was subject_to the lien placed in date with respect to his tax_liabilities for the years through on date the district_court dismissed the request for review under d for lack of jurisdiction but retained jurisdiction over the quiet title action pursuant to u s c sec a on date petitioner filed his petition in the instant case in the district_court case petitioner argued that the lien at issue was invalid because respondent had not properly assessed his tax_liabilities for and even if the assessments had been made he did not receive notice thereof no notices of deficiency were issued for and and the period of limitations on collections for and had expired on date the district_court granted summary_judgment in favor of the united_states perez v united_states aftr 2d ustc par w d tex in so ruling the district_court held that respondent had properly assessed petitioner’s tax_liabilities for the years and on date e the return - assessments respondent had given petitioner notice of the return assessments as required by sec_6303 that notices of deficiency were not required with respect to the return assessments for through because the assessments covered amounts reported as due on petitioner’s returns and that the form_900 executed by petitioner was valid extending the period of limitations for collection for the years through to date in his petition in the instant case petitioner asserts that the proposed collection is time-barred that respondent failed to properly assess his tax_liabilities or notify him of the assessments for the years through that he did not receive notices of deficiency for the years in issue and that respondent failed to conduct a fair hearing a by refusing to explain how the proposed levy was balanced with petitioner’s interests b by directing the appeals officer not to address the 23c summary record of assessment issue c by refusing to grant a hearing to petitioner’s spouse and d by refusing to explain why form_4340 was given evidentiary precedence over petitioner’s individual_master_file discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after --- - notice_and_demand the secretary may collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary must provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the secretary cannot proceed with collection by levy on any property of any person until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination davis v commissioner t1 c 114_tc_176 where the underlying tax_liability is not at issue the court will review the appeals officer’s determination for abuse_of_discretion 114_tc_604 collateral_estoppel in an effort to show that respondent’s determination to proceed with collection was an abuse_of_discretion petitioner raises several contentions namely that with respect to the through taxes for which collection is sought no proper assessment of the taxes occurred that even if assessment occurred petitioner received no notice thereof that no notices of deficiency were issued and that petitioner’s extension of the --- - period of limitations for collection was invalid and such period has therefore expired it is respondent’s contention that petitioner is collaterally estopped from raising the issues of the validity of the assessments the sufficiency of the notice of the assessments the requirement of notices of deficiency and the expiration of the period on limitation on collections with respect to the return assessments we agree with respondent the foregoing issues as raised by petitioner in the instant case insofar as they relate to the return assessments are identical to those raised by him in the district_court case the controlling facts and applicable legal rules are the same and except with respect to the examination assessments as more fully discussed below the issues were litigated essential to the prior decision and finally determined in the district_court case see 90_tc_162 affd 904_f2d_525 9th cir the district_court concluded with respect to the return assessments that they were validly entered adequately noticed and not dependent upon the prior issuance of notices of deficiency because the assessments covered amounts reported on petitioner’s returns the district_court likewise concluded that petitioner’s date execution of the form_900 was a valid extension of the period of limitations on collection to date we hold that petitioner is collaterally estopped from further litigating these -- - issues in the instant sec_6330 proceeding with respect to the return assessments excepting the issue of the period of limitations on collection ’ we disagree with respondent concerning the application of collateral_estoppel with respect to the examination assessments those assessments were not the subject of petitioner’s claim to quiet title in the district_court case the district_court considered assessments made on date the date of the return assessments and not assessments made on date and date the dates on which the examination assessments were made in reaching its determination the district court’s conclusion that no notices of deficiency were required was premised on the fact that the amounts assessed had been reported on petitioner’s returns a condition not present in the case of the examination assessments thus petitioner is not collaterally estopped from contesting the validity of adequacy of notice concerning or requirement of notices of deficiency preceding the examination assessments because the conditions for collateral_estoppel do not exist for those issues since petitioner is collaterally estopped from asserting the invalidity of the form_900 extending the period of limitations on collections for the through tax years to date and respondent’s notice to petitioner of his hearing rights under sec_6330 and petitioner’s request for a hearing occurred before that date the period of limitations for collection of those years remains open see sec_6330 examination assessments while petitioner is not foreclosed from contesting the examination assessments ’ his arguments are unavailing petitioner argues herein that the assessments were invalid because the appeals officer did not rely on or provide to hima form 23c summary record of assessment for purposes of verifying that the assessments were valid this argument is without merit the appeals officer used an mftra-x transcript a copy of which she provided to petitioner at the hearing to verify that the assessments petitioner challenges including the examination assessments were validly made absent some showing of irregularity in respondent’s assessment procedures that raises a guestion about the validity of respondent’s assessments of petitioner’s tax_liabilities which petitioner has not made it is not an abuse_of_discretion for an appeals officer to verify an assessment by means of an mftra-x transcript standifird v commissioner tcmemo_2002_245 holliday v commissioner tcmemo_2002_67 the mftra-x transcripts contain all information necessary to the recordation of an assessment under respondent’s regulations including the identification of the taxpayer the character of the liability assessed the taxable_period and the certain of the issues raised by petitioner in the instant proceedings under sec_6330 were not raised by him in his request for a hearing or at the hearing since all such issues lack merit we need not decide whether petitioner is entitled to raise them in the instant proceedings amount of the assessment see sec_301_6203-1 proced admin regs the mftra-x transcripts further indicate that the examination assessments were made on date with respect to and and date as to petitioner next contends that even if the assessments were properly made he was not given notice thereof as required by sec_6303 he also claims he was not given proper notice_of_intent_to_levy as reguired by sec_6331 both claims are meritless forms for each of the years at issue are in the record and show that petitioner was sent statutory notices of intent to levy on date and date either of these notices is sufficient to satisfy the notice requirement of sec_6331 in addition a notice_of_intent_to_levy can satisfy the notice requirement of sec_6303 953_f2d_531 9th cir standifird v commissioner supra petitioner’s contentions concerning his notice under sec_6303 and sec_6331 demonstrate no abuse_of_discretion petitioner’s contention that he did not receive notices of deficiency with respect to the examination assessments likewise has no merit by signing forms and cp-2000 petitioner consented to the immediate_assessment of the tax_liabilities set the mftra-x transcripts for and introduced as exhibits are illegible in some respects but legible copies are contained elsewhere in the record - - forth therein plus penalties and interest see 117_tc_324 additional issue sec_1 impartiality of the appeals officer petitioner raises other issues not considered in the district_court case including a claim that sec_6330 b and c a was violated because the appeals officer was instructed not to consider his claims concerning the failure of a form 23c to be provided or considered as previously noted a form 23c is not necessary to establish the validity of the assessments accordingly an instruction to the appeals officer to refuse to consider petitioner’s form 23c arguments which are based solely on the premise that a form 23c is indispensable to a valid assessment does not violate petitioner’s right to raise any relevant issue relating to the proposed levy under sec_6330 a similarly the instruction did not cause the appeals officer not to be impartial within the meaning of sec_6330 the operative terms of sec_6330 b indicate that impartial as used in the heading of that provision concerns the appeals officer’s prior involvement with respect to the unpaid tax before the hearing ’ in sum neither sec_6330 provides as follows sec_6330 right to fair hearing continued the instructions to the appeals officer concerning nor her refusal to consider petitioner’s arguments based on form 23c constituted an abuse_of_discretion consideration and balancing of collection alternatives petitioner next contends that the appeals officer failed to comply with sec_6330 c which requires the officer to consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary this requirement was addressed in the notice_of_determination which states the proposed levy action is intrusive however where the taxpayer continues to challenge the validity of the assessments there is no room to search for alternative collection measures to alleviate the intrusiveness of a levy action neither in his request for a hearing nor at the hearing did petitioner challenge the appropriateness of or offer an alternative to the proposed levy in these circumstances we continued impartial officer ----the hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 a taxpayer may waive the requirement of this paragraph -- - find no abuse_of_discretion in the appeals officer’s determination concerning the reguirements of sec_6330 c see 118_tc_488 conduct of discovery petitioner alleges that it was error for the appeals officer to fail to allow petitioner the opportunity to conduct discovery in connection with the hearing at the outset we note that there does not appear to be anything in the record to indicate that petitioner ever attempted to conduct discovery or that the appeals officer refused a request to do so in any event the hearing process contemplated in sec_6330 is informal and does not require the compulsory production of documents see davis v commissioner t c pincite lindsay v commissioner tcmemo_2001_285 wylie v commissioner tcmemo_2001_65 any refusal to afford petitioner the opportunity for formal discovery was not an abuse_of_discretion spouse’s hearing rights petitioner argues that it was error for the appeals officer not to allow his spouse to participate in the hearing we infer from petitioner’s various submissions that he believes his spouse was entitled to a hearing under sec_6330 because she holds a community_property interest in any property of his that might be subject_to the proposed levy - sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing emphasis added sec_6330 provides a person shall be entitled to only one hearing under this section with respect to the taxable_period to which the unpaid tax relates emphasis added regulations issued by respondent clarify that the person described in sec_6330 is the same person described in sec_6331 namely the person liable to pay the tax due after notice_and_demand who has refused or neglected to pay sec_301_6330-1 q a-1 proced admin regs since petitioner and his spouse did not file joint returns for through his spouse is not liable for the unpaid taxes that are the subject of the instant collection action q a-1 of sec_301_6330-1 proced admin regs provides as follow q-1 who is the person to be notified under sec_6330 a-1 under sec_6330 a pre-levy or post-levy cdp_notice is required to be given only to the person whose property or right to property is intended to be levied upon or in the case of a levy made on a state tax_refund or a jeopardy_levy the person whose property or right to property was levied upon the person described in sec_6330 is the same person described in sec_6331 a ---ie the person liable to pay the tax due after notice_and_demand who refuses or neglects to pay referred to here as the taxpayer a pre-levy or post-levy cdp_notice therefore will be given only to the taxpayer therefore she is not the person referred to in sec_6330 accordingly sec_6330 confers no hearing rights upon her and respondent issued no notice to her under sec_6330 although petitioner’s spouse is listed as a taxpayer on the form by which petitioner requested a hearing under sec_6330 she did not sign the document and it in any event confers no rights on her that do not exist under the statute accordingly the appeals officer’s refusal to allow petitioner’s spouse to participate in the hearing was not an abuse_of_discretion conclusion having considered each of petitioner’s allegations of error we conclude that there was no abuse_of_discretion by the appeals officer we hold that respondent may proceed with the proposed levy to reflect the foregoing decision will be entered for respondent in a separate order we previously denied petitioner’s spouse’s motion to join as a party to the proceedings before this court on the grounds that she had failed to show that any interests in property that she sought to protect were inadequately protected by petitioner or would be impaired absent jjoinder or intervention
